Exhibit 10.2

 

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.  Double asterisks denote omissions.

 

FIRST AMENDMENT TO THE RIGHT OF

REFERENCE AND LICENSE AGREEMENT

This FIRST AMENDMENT TO THE RIGHT OF REFERENCE AND LICENSE AGREEMENT
(“Amendment”) is made and entered into, effective as of September 23, 2020, by
and between GlaxoSmithKline Intellectual Property (No. 2) Limited, a company
organized under the laws of England and Wales and having a place of business at
980 Great West Road, Brentford, Middlesex TW8 9GS England (“GIP2”),
GlaxoSmithKline LLC, a Delaware limited liability company having a place of
business at 1250 S. Collegeville Road, Collegeville, PA 19426-0989 (“GSK LLC”)
and Glaxo Group Limited, a company organized under the laws of England and Wales
and having a place of business at 980 Great West Road, Brentford, Middlesex TW8
9GS England (“GGL”; together with GIP2 and GSK LLC”, collectively referred to
herein as “GSK”) and Fulcrum Therapeutics, Inc., a Delaware corporation having a
place of business at 26 Landsdowne Street, Cambridge, MA 02139 (“Fulcrum”).  GSK
and Fulcrum are herein collectively referred to as the “Parties”.  

Background

WHEREAS, the Parties entered into a Right of Reference and License Agreement
dated as of February 8, 2019 (the “Original Agreement”) pursuant to which
Fulcrum obtained from GSK a right of reference to the Losmapimod IND and an
exclusive license under the GSK Intellectual Property to exploit losmapimod and
pharmaceutical products containing losmapimod and agreed to, among other things,
pay GSK development and regulatory milestones as provided in Section 3.2 of the
Original Agreement;

WHEREAS, in [**] 2020 Fulcrum informed GSK that it intended to [**], and under
the terms of the Original Agreement, [**] would trigger the milestone set forth
in Section 3.2(b) pertaining to the [**] (the “[**] Milestone”);

WHEREAS, Fulcrum and GSK have agreed to amend the Original Agreement to provide
that the [**] Milestone will not be paid upon the [**] but will be paid upon the
occurrence of other events as provided in this Amendment.  

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, GSK and Fulcrum agree as follows:

1.

Definitions in Amendment.  In this Amendment, capitalized terms not otherwise
defined herein shall have the meaning given to them in the Original Agreement or
in Section 2 of this Amendment.  

2.

Revised Defined Term.  The preamble of the Original Agreement is hereby amended
by deleting the language “(this “Agreement”)” from the first and second lines
thereof

 



--------------------------------------------------------------------------------

 

and Section 1.1 of the Original Agreement is hereby amended by adding the
following definition after the definition of “Affiliate”:

“Agreement” means the Right of Reference and License Agreement, dated as of
February 8, 2019, made and entered into by and between GSK and Fulcrum, as
amended from time to time.”

3.

Revised [**] Milestone. Section 3.2(b) of the Original Agreement is hereby
amended by deleting the phrase “[**]” in the box under the column labelled
“Milestone Event” in that Section and replacing it with the following:

“[**].”

4.

Except for the changes expressly mentioned in this Amendment, all other terms
and conditions of the Agreement shall remain unchanged and continue to be in
full force and effect.

5.

This Amendment may be executed in any number of counterparts, each of which
shall be an original as against the Party whose signature appears thereon, but
all of which taken together shall constitute one and the same instrument.

6.

The provisions of Section 10.4 of the Original Agreement (Controlling Law and
Dispute Resolution) shall apply equally to this Amendment.

[Signature page follows – the rest of this page intentionally left blank]


2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed,
as of the date first above written.

 

GLAXOSMITHKLINE INTELLECTUAL PROPERTY (NO. 2) LIMITED

 

 

 

By:

 

/s/ Adam Walker

 

 

 

Name:

 

Adam Walker

 

 

 

Title:

 

Director

 

 

 

GLAXOSMITHKLINE LLC

 

 

 

By:

 

/s/ Hatixhe Hoxha

 

 

 

Name:

 

Hatixhe Hoxha

 

 

 

Title:

 

Assistant Secretary

 

 

 

GLAXO GROUP LIMITED

 

 

 

By:

 

/s/ Adam Walker

 

 

 

Name:

 

Adam Walker

 

 

 

Title:

 

Director

 

 

 

FULCRUM THERAPEUTICS, INC.

 

 

 

By:

 

/s/ Robert J. Gould

 

 

 

Name:

 

Robert J. Gould

 

 

 

Title:

 

President & CEO

 

 

(Signature Page to Right of Reference and License Agreement)

3

